DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 12/1/20, claims 1-13, 15, 16, 18, 22-25 are currently pending in the application.
The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.
Applicant’s election without traverse of Group I invention (encompassing claims 1-11) in the reply filed on 1/10/22 is acknowledged. Claims 12, 13, 15-16, 18, 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 3 and 4 are objected to because of the following: 
Claim 3 recites “acrylamido or methacrylamido”. Although the claim does not rise to the level of indefiniteness under 112(b) based on the specification and previously presented claim 3 which recited specific species, Applicants are advised to amend the claim to recite alkyl sulfonates or phosphonates of dialkylammonium alkyl acrylamide or dialkylammonium alkyl methacrylamide, for completion.
Claim 4 recites sulfohydroxypropyldimethylammonioethyl (meth)acrylamide and sulfopropyldimethylammonioethyl (meth)acrylate as the betaine monomers. Applicants are 
[2-(methacryloyloxy)ethyl]dimethyl-(3-sulfopropyl)ammonium hydroxide, N-(3-sulfopropyl)-N-(methacryloxyethyl)-N,N-dimethylammonium betaine and 2-(N-3-sulfopropyl-N,N-dimethyl ammonium)ethyl methacrylate to be synonymous, and which are equivalent to the claimed sulfopropyldimethylammonioethyl methacrylate).
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 2004/0082241 A1).
Rodrigues teaches a non-woven binder composition containing a copolymer having both an acid and a hydroxyl, amide or amine functionality (Ab, ref. claim 1). The reference further teaches that the acid functionality may be derived from an acid monomer, and disclosed genus of acidic monomers include a phosphonic acid functional monomer, such as vinylphosphonic acid ([0014], ref. claim 4). Additionally, disclosed amine functionality may be derived from an amine monomer comprising sulfobetaine or carboxybetaine (read on zwitterionic monomer) ([0016], ref. claim 6). 
Rodrigues is silent with regard to a copolymer comprising vinylphosphonic acid and an an amine monomer comprising sulfobetaine or carboxybetaine in single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the teaching on a genus of acidic monomers, including a phosphonic acid functional monomer, i.e. vinylphosphonic acid, and the teaching on an amine monomer comprising sulfobetaine or carboxybetaine as a comonomer, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a copolymer of vinylphosphonic acid and an amine monomer comprising sulfobetaine or carboxybetaine with a reasonable expectation of success, and thereby arrive at the claimed invention (obviates claims 1, 2).
With regard to claims, 5, 6, Rodrigues teaches a mole ratio of acid-functional monomer to amine-functional monomer, preferably, in the range of 100:1 to 1:1 [0018], and a copolymer having 1-99 mol% of at least one acid-functional monomer, such as phosphonic acid monomer, and 1 to 75 mol% of an amine functional monomer, such as an amine monomer comprising sulfobetaine or carboxybetaine (ref. claims 1, 2, 4, 6).
With regard to claims 7 and 8, Rodrigues teaches a functionalized copolymer containing a mixture of both, hydroxyl and amine functional monomers [0017], wherein the hydroxyl functional monomer may be any of hydroxypropyl(meth)acrylate, hydroxyethyl(meth)acrylate and hydroxybutyl(meth)acrylate, and the amine functional monomers which may be amine monomer comprising sulfobetaine or carboxybetaine [0016], and a copolymer having 1-99 mol% of at least one acid-functional monomer, such as vinyl phosphonic acid (ref. claim 2, [0014].
With regard to claim 9, the reference teaches a copolymer 1 to 75 mol% of a hydroxyl or an amine functional monomer, including a mixture of both, hydroxyl and amine functional monomers (ref. claims 1, 2, 4, 6, [0014, 0016, 0017]). Although disclosed range of 1 to 75 mol% of a mixture of both, hydroxyl and amine functional monomers, does not overlap with the presently claimed range of about 80 mol% to about 90 mol%, it is noted that the term “about” in the claim language permits some tolerance. It would have been obvious to a skilled artisan to prepare a copolymer comprising a mixture of both, hydroxyl and amine functional monomers, in an amount of 75 mol% or greater than but close to 75 mol%, including in amount of about 80 mol% or close to about 80 mol%, on the basis that a skilled artisan would reasonably expect such copolymers to have the same properties, absent evidence to the contrary. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 10, given the teaching on a copolymer having both an acid and a hydroxyl, amide or amine functionality, i.e. functional equivalence of monomers having hydroxyl functionality and amine functionality, it would have been obvious to one of ordinary skill in the art to include the monomers at a 1:1 mole ratio in the combination, based on their art recognized equivalence.
With regard to claim 11, the reference teaches binders that are preparable by free radical polymerization as disclosed in the instant specification (examples), having a wt. average molecular weight (Mw) in the range of 1,000 to 300,000 [0020-0021].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues (US 2004/0082241 A1), in view of Samour et al. (US 3,671,502).
The discussion with regard to Rodrigues from paragraphs 8, 9, 11-16 is incorporated herein by reference. It is noted that the prior art is directed to a copolymer composition useful for bonding fibrous substrates in the form of non-woven material [0026].
Although Rodrigues is silent on binder copolymers comprising specific claimed betaine monomers, the secondary reference to Samour teaches copolymers of carboxybetaine or sulfobetaine for use as binders for nonwovens (Ab., col. 1-2), wherein the copolymer comprises about 5.0 to about 90% by wt.% of carboxybetaine or sulfobetaine having the formula (1) (col. 1, lines 9-22):

    PNG
    media_image1.png
    96
    357
    media_image1.png
    Greyscale

wherein R1 is hydrogen or methyl; A is oxygen or -NH-; R2 is ethylene, propylene, 2-hydroxypropylene or 2-acetoxyproplene; R3 and R are alkyl; n1 is 1 to 4 and X- is SO3- or CO2-. Disclosed general formula encompasses alkyl sulfonates of dialkylammonium alkyl (meth)acrylate and alkyl sulfonates of dialkylammonium alkyl (meth)acrylamide. Given the teaching in Samour on suitable sulfobetaine monomers for preparing binder copolymers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize an art recognized sulfobetaine monomer, such as that taught by Samour for preparing Rodrigues’ copolymers and thereby arrive at the claimed invention (claim 3).
With regard to claim 4, disclosed formula encompasses the claimed species sulfopropyldimethylammonioethyl (meth)acrylate, i.e. in the claimed formula, A=oxygen, R2=ethylene, R3=R4=C1 alkyl, n1=3 and X- =SO3-.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Geffory et al. (US 7,094,747 B2) teach an aqueous composition comprising a copolymer comprising, optionally, an anionic or potentially anionic monomer, such as vinylphosphonic acid, and monomers that are amphoteric, such as sulfobetaines.
Destarac (US 2006/0217285 A1) teaches controlled structure copolymers comprising two different parts, wherein one part is an amphoteric or a zwitterionic part based on zwitterionic monomers and optionally, an anionic monomer such as vinyl phosphonic acid.
Balastre et al. (US 2009/0197791 A1) teaches a copolymer comprising two types of units A and B, including zwitterionic units and cationic monomer units, and additionally hydrophilic anionic units CA, such as monomers having phosphonate, including vinylphosphonic acid.
Bendejacq et al. (US 2009/0306292 A1) discloses a polymer combination containing a first polymer (PZ) containing zwitterionic units and another polymer (P) that is different from the first polymer (PZ) carrying charged groups and able to bond with the first polymer (PZ), wherein the first polymer (PZ) corresponds to the repeating units derived from one or more zwitterionic monomers and polymer (P) contains anionic units from monomers having at least one phosphonate or phosphonate function, such as vinylphosphonic acid.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762